 



Exhibit 10.2
CONVERSION AGREEMENT
     CONVERSION AGREEMENT (the “Agreement”), dated as of May 16, 2007, by and
between Willbros Group, Inc., a corporation organized under the laws of the
Republic of Panama, with headquarters located at Plaza 2000 Building, 50th
Street, 8th Floor, P.O. Box 0816-01098, Panama, Republic of Panama (the
“Company”), and Highbridge International LLC (“Buyer”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings set
forth in the Purchase Agreement (as defined below).
WHEREAS:
     A. Pursuant to a Securities Purchase Agreement dated as of December 22,
2005 by and among the Company, Buyer and certain other buyers party thereto
(“Purchase Agreement”), the Company sold to Buyer the Company’s 6.50% Senior
Convertible Notes due 2012 (the “Notes”) convertible into the Company’s common
stock, par value $0.05 per share (the “Common Stock”), at a conversion rate (the
"Conversion Rate”) of 56.9606 shares of Common Stock per $1000 principal amount
of the Notes in accordance with the terms of the Notes and that certain
Indenture by and among the Company, Willbros USA, Inc., a Delaware corporation
and wholly-owned Subsidiary of the Company, as guarantor (“WUSA”), and The Bank
of New York, as trustee, dated as of December 23, 2005 (the “Indenture”).
     B. No event has occurred which would result in an adjustment of the
Conversion Rate from the initial Conversion Rate described above.
     C. Contemporaneously with the execution and delivery of the Purchase
Agreement, the parties to the Purchase Agreement executed a Registration Rights
Agreement, (the “Registration Rights Agreement” and collectively with the
Indenture, the Notes, the Purchase Agreement and the other contracts, agreements
and deliverables entered into in connection therewith, the “Transaction
Documents”) pursuant to which the Company provided certain registration rights
to Buyer with respect to the resale of the Common Stock into which the Notes may
be converted.
     D. Buyer wishes to convert all of the Notes held by Buyer into shares of
Common Stock pursuant to the terms hereof and of the Notes and Indenture (the
“Conversion Shares”).
     E. In consideration of such conversions, the Company intends to pay in cash
to Buyer $247.50 per $1000 of principal amount of Notes converted pursuant to
the terms hereof (the “Conversion Consideration”).
     NOW, THEREFORE, the Company and Buyer hereby agree as follows:

  (1)   ISSUANCE OF CONVERSION SHARES; PAYMENT OF ACCRUED INTEREST AND
CONSIDERATION.

     (a) As provided for in the Notes and the Indenture, the Company shall issue
the Conversion Shares to Buyer upon receipt of the Conversion Notice on the
Closing Date (as hereinafter defined).

 



--------------------------------------------------------------------------------



 



     (b) The Company shall, on the Closing Date, pay to Buyer by wire transfer
to the account set forth on Schedule I hereto, the accrued but unpaid interest,
if any, on the Notes being converted pursuant to such Conversion Notice through
and including the Closing Date.
     (c) The Company shall, on the Closing Date, pay to Buyer by wire transfer
to the account set forth on Schedule I hereto the Conversion Consideration.

  (2)   CONVERSION; CLOSING.

     (a) Procedure. Buyer elects to convert the principal amount of Notes set
forth on Schedule I held by Buyer into shares of Common Stock pursuant to
Article 12 of the Indenture, by delivering the executed notice of conversion to
the Company at the Closing in the form attached to the Note (the “Conversion
Notice”). The Company shall effect delivery of the Conversion Shares to Buyer
through the Deposit/Withdrawal at Custodian system of the Depository Trust
Company on the Closing Date. Except as otherwise expressly set forth to the
contrary herein, the conversion shall be effected upon the terms set forth in
the Notes and Indenture (including in respect of rounding and fractional
shares). Notwithstanding, Section 12.14 of the Indenture, all Notes converted
pursuant hereto shall be converted into             shares of Common Stock.
     (b) Closing. The date and time of the closing (the “Closing”) of the
transactions specified in Sections 1 and 2 above (the “Closing Date”) shall be,
subject to the satisfaction (or waiver) of the closing conditions set forth in
Sections 5 and 6 hereto) 10:00 a.m., New York City Time, on the Trading Day (as
defined in the Indenture) immediately following the date of the 8-K Filing
required by the terms hereof at the offices of Schulte Roth & Zabel LLP, 919
Third Avenue, New York, New York 10022. At Closing, (i) Buyer shall deliver to
the Company the Conversion Notice setting forth the entire principal amount of
Notes held by Buyer which Buyer has elected to convert pursuant to the terms
hereof, and (ii) the Company shall pay the Conversion Consideration, and all
accrued and unpaid interest, if any, in the amounts set forth in Section 1
hereof.

  (3)   REGISTRATION RIGHTS.

     (a) Registered Securities. The Company acknowledges and agrees that the
Conversion Shares to be issued pursuant hereto are registered for resale
pursuant to an effective Shelf Registration Statement (as defined in, and
required by, the Registration Rights Agreement).

  (4)   REPRESENTATIONS, WARRANTIES AND COVENANTS.

     (a) Buyer Representations and Warranties. Buyer hereby represents and
warrants to the Company that:
          i) Buyer was duly organized or formed and is a validly existing
organization in good standing under the laws of its jurisdiction of
organization, with power and authority to execute and deliver this Agreement and

-2-



--------------------------------------------------------------------------------



 



perform its obligations hereunder; and this Agreement and the transactions
contemplated hereby have been duly authorized by Buyer.
               ii) Assuming due authorization, execution and delivery by the
Company of this Agreement, it constitutes a legally valid and binding agreement
of Buyer, enforceable against Buyer in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance or transfer,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity, including principles of
materiality commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
     (b) Company Representations and Warranties.
               i) Exchange Act Documents; Financial Statements. The Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2006 filed
with the SEC on March 14, 2007 (the “2006 10-K”) and all other documents filed
by the Company with the Securities and Exchange Commission (the “SEC”) pursuant
to the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC thereunder (collectively, the “Exchange Act”) since
January 1, 2004 (as amended or supplemented from time to time prior to the date
hereof, including the exhibits thereto, the “Exchange Act Documents”), when
taken together, do not contain an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. As of their
respective filing dates, except as disclosed in note 2 of the Notes to
Consolidated Financial Statements and under the caption “Overview—Restatement”
in Item 7 (Management’s Discussion and Analysis of Financial Condition and
Results of Operations), each included in the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2004, filed with the SEC on
November 22, 2005, (x) the financial statements of the Company included in the
Exchange Act Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto and present fairly, in all material respects, the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates indicated and the results of their operations and the changes in
their consolidated cash flows for the periods specified therein and (y) said
financial statements have been prepared in conformity with generally accepted
accounting principles and practices (“GAAP”) applied on a consistent basis,
except as indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Rule 10-01 of Regulation S-X promulgated by the SEC.
No other information provided by or on behalf of the Company to Buyer in
connection with the transactions contemplated hereby which is not included in
the SEC Documents, contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

-3-



--------------------------------------------------------------------------------



 



               ii) Absence of Material Adverse Effect. Since the Company’s 2006
10-K, there has not been any Material Adverse Change. Since the 2006 10-K, the
Company has not entered into any transaction or agreement that has or would be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect. As used in this Agreement, “Material Adverse Change” or “Material
Adverse Effect” means any change or effect that would be materially adverse to
the business, properties, condition (financial or otherwise) or results of
operations of the Company and its consolidated subsidiaries considered as a
single enterprise, or to the ability or authority of the Company to consummate
the transactions contemplated hereby on the terms set forth herein, provided
that any reduction in the market price or trading volume of the Company’s
publicly traded common stock shall not, in any event, be deemed to constitute a
Material Adverse Change or a Material Adverse Effect (it being understood that
the foregoing shall not prevent a person from asserting that any underlying
cause of such reduction independently constitutes such a Material Adverse Change
or Material Adverse Effect).
               iii) Solvency. Neither the Company nor any of its Subsidiaries
(as hereinafter defined) has taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have knowledge that its creditors or its
Subsidiaries’ creditors intend to initiate involuntary bankruptcy proceedings or
knowledge of any fact which would reasonably lead a creditor to do so. The
Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby will not be, Insolvent (as defined below). As
used in this Agreement, “Insolvent” means (i) the present fair saleable value of
the Company’s assets is less than the amount required to pay the Company’s known
liabilities and identified contingent liabilities, (ii) the Company is unable to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured or (iii) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted.
               iv) Organization and Qualification. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the Republic of Panama, with corporate power and authority to own or
lease its properties and conduct its business as described in the Exchange Act
Documents, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties, or conducts its business in
a manner or to an extent that would require such qualification, other than such
failures to be so qualified or in good standing as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
               v) Subsidiaries. Each Subsidiary of the Company has been duly
organized and is validly existing as a corporation, partnership or limited
liability company in good standing under the laws of the jurisdiction in which
it is chartered or organized with full power and authority to own or lease, as
the case may be, and to operate its properties and conduct its business as
currently operated and conducted, and is duly qualified to do business as a
foreign corporation, partnership or limited

-4-



--------------------------------------------------------------------------------



 



liability company and is in good standing under the laws of each jurisdiction
which requires such qualification, except where the failure so to qualify or to
be in good standing would not, individually or in the aggregate, result in a
Material Adverse Effect; all the issued and outstanding shares of capital stock
of or other ownership interests in each such Subsidiary have been duly
authorized and validly issued and, with respect to each such Subsidiary which is
a corporation, are fully paid and non-assessable. As used in this Agreement,
“Subsidiary” means any entity of which the Company (either alone or through or
together with one or more of its Subsidiaries) owns or holds, directly or
indirectly, through one or more intermediaries, more than 50% of the stock or
other equity interests of such entity, (B) any entity of which stock or other
equity interests having the power to elect a majority of that entity’s board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of such entity, are held or owned, directly or indirectly,
through one or more intermediaries, by the Company (either alone or through or
together with one or more of its Subsidiaries), or (C) any entity , the
operations of which are consolidated or combined with the Company, pursuant to
GAAP, for financial reporting purposes.
               vi) Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and to issue the Conversion Shares in accordance with the terms
hereof. The execution and delivery of the Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby, including,
without limitation, the issuance of the Conversion Shares and the payment of
Conversion Consideration, accrued interest, if any, have been duly authorized by
the Company’s Board of Directors and no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders, except for the filing of the 8-K Filing contemplated by Section
4(c) hereunder. This Agreement has been duly executed and delivered by the
Company, and constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies, and except that rights to indemnification and contribution
hereunder may be limited by federal or state securities laws or public policy
relating thereto.
               vii) Issuance of Securities. The issuance of the Conversion
Shares is duly authorized and such shares are free from all taxes, liens and
charges with respect to the issuance hereof. The offer and issuance by the
Company of the Conversion Shares and the payment of the Conversion Consideration
in conformity with the terms of this Agreement constitute transactions exempt
from registration under the Securities Act of 1933, as amended (the “Securities
Act”).
               viii) No Conflicts. The execution, delivery and performance of
the Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby (including, without limitation, the issuance of
the Conversion Shares) will not (i) result in a breach of any of the terms or
provisions of,

-5-



--------------------------------------------------------------------------------



 



constitute a default (with or without the giving of notice or the passage of
time or otherwise) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of the property or assets of the Company is subject except, in each
case, for such conflicts, breaches, defaults, liens, charges or encumbrances
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (ii) result in any violation of the provisions
of the Amended and Restated Certificate of Incorporation, as amended, or the
Restated Bylaws of the Company, each as in effect on the date hereof,
(iii) result in any violation of any material applicable law or statute or any
order, rule or regulation of any court or governmental agency or of any
self-regulatory agency or body having jurisdiction over the Company or any of
its properties or (iv) result in a violation of any of the rules and regulations
of the New York Stock Exchange (the “Principal Market”) applicable to the
Company or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.
               ix) Consents. The Company is not required to obtain any consent,
approval, authorization, order, license, registration or qualification of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or body or any other Person in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Agreement, in each case in accordance with the terms hereof, except for the
8-K Filing and post closing securities filings or notifications to be made under
federal or state securities laws. All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been or will be obtained or effected on or prior to the
Closing Date. The Company and its Subsidiaries are unaware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence. The
Company is not in violation of the applicable listing requirements of the
Principal Market and has no knowledge of any facts which would reasonably lead
to delisting or suspension of the Common Stock. The issuance by the Company of
the Conversion Shares shall not have the effect of delisting or suspending the
Common Stock from the Principal Market.
               x) Absence of Litigation. Except as described in Item 3, “Legal
Proceedings” of the 2006 10-K and the Notes to Consolidated Financial Statements
thereto, there are no legal or governmental investigations, actions, suits or
proceedings pending or, to the Company’s knowledge, threatened against or
affecting the Company, its Subsidiaries or any of its properties or to which the
Company or its Subsidiaries is or may be a party or to which any property of the
Company is or may be the subject that, if determined adversely to the Company,
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

-6-



--------------------------------------------------------------------------------



 



               xi) Conversion Rate. No event has occurred which would result in
an adjustment of the Conversion Rate from the initial Conversion Rate described
in Recital A.
          (c) Disclosure of Transactions and Other Material Information. The
Company shall file a current report on Form 8-K (the “8-K Filing”) on or before
8:30 a.m., New York City time, on May 17, 2007, in the form required by the
Exchange Act, relating to the transactions contemplated by this Agreement and
attaching this Agreement or a form hereof (including, without limitation, all
schedules and exhibits to this Agreement) as an exhibit to such filing. At the
time of the 8-K Filing, the Company shall not have provided Buyer with any
material, nonpublic information that is not disclosed in the 8-K Filing.
          (d) Material Non-Public Information. Other than as set forth in the
8-K Filing, the Company covenants and agrees that neither it nor any other
person or entity acting on its behalf has provided or will provide Buyer or its
agents or counsel with any information that constitutes material non-public
information, unless prior thereto Buyer shall have executed a written agreement
regarding the confidentiality and use of such information. The Company
understands and confirms that Buyer shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
          (e) Publication. In the event of a breach of the foregoing covenant by
the Company or any of its Subsidiaries, or any of its or their respective
officers, directors, employees and agents, in addition to any other remedy
provided herein, Buyer shall have the right to make a public disclosure, in the
form of a press release, public advertisement or otherwise, of such material,
nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. Buyer shall have no liability to the Company, its Subsidiaries, or
any of its or their respective officers, directors, employees, stockholders or
agents, for any such disclosure. Subject to the foregoing, neither the Company,
its Subsidiaries nor Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) Buyer shall be consulted by
the Company in connection with any such press release or other public disclosure
prior to its release).
          (f) Holding Period. For the purposes of Rule 144, the Company
acknowledges that, under current SEC interpretations of the holding period
requirement included in Rule 144, the holding period of the corresponding
Conversion Shares may be tacked onto the holding period of the Notes, and the
Company agrees not to take a position contrary to this Section 4(f). The
Company’s representation, covenant and agreement set forth in this Section 4(f)
shall be subject in all respects to Rule 144 and other applicable securities
laws, and contrary interpretations thereof as may be in effect from time to time
subsequent to the date of this Agreement.

-7-



--------------------------------------------------------------------------------



 



          (g) Offer to Other Holders. The Company has not and will not offer to
any holder of Notes (other than Buyer) (each, an “Other Holder”) terms more
favorable to such holder than those of the Buyer and this Agreement. After the
date hereof, the Company shall not enter into any conversion agreement with an
Other Holder of Notes until the date three Business Days (as defined in the
Indenture) after the date hereof. The Company agrees that if it enters into any
agreement with any Other Holder prior to the twelve (12) month anniversary of
the Closing on terms more favorable to such holder than those of Buyer and this
Agreement, then without any further action by Buyer or the Company, this
Agreement shall be deemed amended and modified in an economically and legally
equivalent manner such that Buyer shall receive the benefit of the more
favorable terms contained in such agreement and the Company will at its expense,
take such other actions (such as entering into amendments to this Agreement) as
Buyer may reasonably request to further effectuate the foregoing.
Notwithstanding the foregoing, Buyer acknowledges and agrees that the Conversion
Consideration is based on the pricing grid attached hereto as Annex I (the
“Pricing Grid”) and, accordingly, any modification of the Conversion
Consideration which the Company may agree to pay to an Other Holder which is
based on the Pricing Grid shall not be deemed to be a term more favorable to
such holder than the Conversion Consideration paid to the Buyer under this
Agreement.
          (5) CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.
     The obligations of the Company to Buyer hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing Buyer with prior written notice thereof:
                    (a) Buyer shall have executed this Agreement and delivered
the same to the Company.
                    (b) Buyer shall have delivered to the Company a Conversion
Notice.
                    (c) The representations and warranties of Buyer shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date).
          (6) CONDITIONS TO BUYER’S OBLIGATIONS HEREUNDER.
     The obligations of Buyer hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for Buyer’s sole
benefit and may be waived by Buyer in respect of itself at any time in its sole
discretion by providing the Company with prior written notice thereof:
                    (a) The Company shall have executed this Agreement and
delivered the same to Buyer.

-8-



--------------------------------------------------------------------------------



 



                    (b) The Conversion Shares shall continue to be registered
for resale pursuant to an effective Shelf Registration Statement.
                    (c) The Company shall have delivered to Buyer, Buyer’s
Conversion Consideration, and all accrued and unpaid interest, if any, in
respect of the Notes being converted by Buyer pursuant to the terms hereof.
                    (d) The representations and warranties of the Company under
this Agreement shall be true and correct in all material respects (except for
those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date and no Default or Event of Default (each as defined in the
Indenture) shall have occurred and be continuing on the date hereof either
immediately before or after giving effect to this Agreement in accordance with
its terms.
                    (e) The Common Stock (I) shall be designated for quotation
or listed on the Principal Market and (II) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.
          (7) INDEMNIFICATION BY THE COMPANY.
                    (a) In consideration of Buyer’s obligations hereunder and
the execution and delivery of this Agreement, the Conversion Notices on the
Closing Date and in addition to all of the Company’s other obligations under
this Agreement, the Company shall defend, protect, indemnify and hold harmless
Buyer and all of its and its investment managers’ stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing persons’ agents or other representatives (collectively, the
“Buyer Indemnitees”) from and against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, reasonable attorneys’ fees, amounts
paid in settlement or expenses, joint or several, (collectively, “Buyer Claims”)
incurred in investigating, preparing or defending any action, claim, suit,
inquiry, proceeding, investigation or appeal taken from the foregoing by or
before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not the Company is or
may be a party thereto (“Buyer Indemnified Damages”), incurred by any Buyer
Indemnitee as a result of, or arising out of (i) any misrepresentation or breach
of any representation or warranty made by the Company in this Agreement or
(ii) any breach of any covenant, agreement or obligation of the Company
contained in this Agreement. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall

-9-



--------------------------------------------------------------------------------



 



make the maximum contribution to the payment and satisfaction of each of the
Buyer Indemnified Damages which is permissible under applicable law.
                    (b) This indemnity shall not apply to amounts paid in
settlement of any claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Buyer Indemnitee and shall survive the
issuance of the Conversion Shares pursuant hereto.
                    (c) Promptly after receipt by a Buyer Indemnitee under this
Section 7 of notice of the commencement of any action or proceeding (including
any governmental action or proceeding) involving a Buyer Claim, such Buyer
Indemnitee shall, if a Buyer Claim in respect thereof is to be made against the
Company under this Section 7, deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Buyer
Indemnitee; provided, however, that a Buyer Indemnitee shall have the right to
retain its own counsel with the fees and expenses of not more than one counsel
for such Buyer Indemnitee to be paid by the Company, if, in the reasonable
opinion of the Buyer Indemnitee, the representation by such counsel of the Buyer
Indemnitee and the Company would be inappropriate due to actual or potential
differing interests between such Buyer Indemnitee and any other party
represented by such counsel in such proceeding. In no event shall the Company be
liable for the fees and expenses of more than one counsel separate from its own
counsel for all Buyer Indemnitees in connection with any one action or separate
but similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances.
                    (d) The Buyer Indemnitee shall cooperate with the Company in
connection with any negotiation or defense of any such action or Buyer Claim by
the Company and shall furnish to the Company such information as may be
reasonably available to the Buyer Indemnitee which relates to such action or
Buyer Claim. The Company shall keep the Buyer Indemnitee reasonably apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. The Company shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent;
provided, however, that the Company shall not unreasonably withhold, delay or
condition its consent. The Company shall not, without the prior written consent
of the Buyer Indemnitee, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnitee of a release
from all liability in respect to such Buyer Claim or litigation. Following
indemnification as provided for hereunder, the Company shall be subrogated to
all rights of the Buyer Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the Company within a reasonable time of the
commencement of any such action shall not relieve the Company of any liability
to the Buyer Indemnitee under this Section 7, except

-10-



--------------------------------------------------------------------------------



 



to the extent that the Company is materially prejudiced in its ability to defend
such action.
                    (e) The indemnification required by this Section 7 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expenses are
incurred upon delivery to the Company of reasonable documentation therefor
setting forth such expenses in reasonable detail. Notwithstanding anything to
the contrary set forth herein, no Buyer Indemnitee shall be entitled to be
indemnified pursuant to this Section 7 for any Buyer Claim to the extent such
claim arises as a result of the Buyer Indemnitee’s gross negligence or willful
misconduct; provided, however, that the Company shall pay the expenses incurred
by any such Buyer Indemnitee hereunder, as such expenses are incurred, in
connection with any proceeding in advance of the final disposition, so long as
the Company receives an undertaking by such Buyer Indemnitee to repay such
portion of the amounts attributable, based on a final non-appealable
determination, to such Buyer Indemnitee’s gross negligence or willful
misconduct; and provided, further, that the termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
such Buyer Indemnitee was either grossly negligent or engaged in willful
misconduct.
                    (f) Payments made by the Company under this Section 7 shall
be limited to the amount of any liability or damage that remains after deducting
therefrom any insurance proceeds and any indemnity, contribution or other
similar payment recovered by the Buyer Indemnitee from any third party with
respect thereto.
          (8) TERMINATION.
     In the event that the Closing does not occur by May 25, 2007, due to the
Company’s or Buyer’s failure to satisfy the conditions set forth in Sections 5
and 6 hereof (and the nonbreaching party’s failure to waive such unsatisfied
conditions(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party. Upon such termination,
the terms hereof shall be null and void and the parties shall continue to comply
with all terms and conditions of the Transaction Documents, as in effect prior
to the execution of this Agreement.
          (9) MISCELLANEOUS.
               (a) Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.
               (b) Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and

-11-



--------------------------------------------------------------------------------



 



shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
               (c) Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.
               (d) Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
               (e) Entire Agreement; Amendments. This Agreement shall supersede
all other prior oral or written agreements among Buyer, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein and therein, and this Agreement, and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and Buyer,
and any amendment to this Agreement made in conformity with the provisions of
this Section 9(f) shall be binding on Buyer and the Company. No provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought.
               (f) Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be:
If to the Company:
Willbros Group, Inc.
c/o Willbros USA, Inc.
4400 Post Oak Parkway, Suite 1000
Houston, Texas 77027
Telephone: (713) 403-8092
Facsimile: (713) 403-8136
Attention: General Counsel

with a copy (for informational purposes only) to:
Conner & Winters, LLP
4000 One Williams Center
Tulsa, Oklahoma 74172
Telephone: (918) 586-8961
Facsimile: (918) 586-8661
Attention: Mark D. Berman, Esq.


-12-



--------------------------------------------------------------------------------



 



If to Buyer, to its address and facsimile number set forth on Schedule 1 hereto,
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
               (g) Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of the Notes.
               (h) No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
               (i) Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
               (j) No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
               (k) Independent Nature of Buyer’s Obligations and Rights. Nothing
contained herein, and no action taken by Buyer pursuant hereto or in connection
herewith, shall be deemed to constitute Buyer and any other holder of the Notes
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that Buyer is in any way acting in concert or as a group
with any other holder of the Notes with respect to such obligations. Buyer
confirms that it has independently participated in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
[Signature Page Follows]

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and the Company have caused their respective
signature page to this Conversion Agreement to be duly executed as of the date
first written above.

            COMPANY:

WILLBROS GROUP, INC.


 
      By:   /s/ Van A. Welch         Name:   Van A. Welch        Title:   Senior
Vice President,
Chief Financial Officer and Treasurer     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and the Company have caused their respective
signature page to this Conversion Agreement to be duly executed as of the date
first written above.

            BUYER:

HIGHBRIDGE INTERNATIONAL LLC


 
      By:   /s/ Scott M. Wallace         Name:   Scott M. Wallace       
Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                  (1)   (2)   (3)   (4)         Aggregate             Principal
        Address and   Amount of     Buyer   Facsimile Number   Notes Converted  
Wire Transfer Instructions
 
Highbridge International LLC
  c/o Highbridge Capital Management, LLC   $ 21,750,000     Citibank, N.A.
 
  9 West 57th Street, 27th Floor           ABA#: 021000089
 
  New York, New York 10019           A/C: Bear Stearns Securities Corp
 
  Attention: Ari J. Storch           A/C#: 09253186
 
            Adam J. Chill           FBO: Highbridge International LLC
 
  Facsimile: (212) 751-0755           A/C#: 102-07954
 
  Telephone: (212) 287-4720            

 



--------------------------------------------------------------------------------



 



Annex I
     *Omitted. The Company agrees to furnish supplementally a copy of any
omitted exhibit, schedule or similar attachment to the Securities and Exchange
Commission upon its request.

 